SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K-SB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-32029 CONCEPT DIGITAL, INC. (Name of small business issuer in its charter) DELAWARE 22-3698370 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 298 Fifth Avenue
